Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 28, 2020

The Court of Appeals hereby passes the following order:

A19A1882. REEVES v. THE STATE.

      On March 28, 2019, this Court granted Malcolm Jamal Reeves’s applications
for discretionary appeal of the trial court’s order revoking his probation. Thereafter,
Reeves filed a timely notice of appeal. After careful review of the record in this case,
we conclude that the applications for discretionary appeal were improvidently
granted, and it is ordered that this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/28/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.